512 F.2d 1381
75-1 USTC  P 9406
Howard M. WERNER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant and Third-Party Plaintiff-Appellee,v.Hugo BUA et al., Third-Party Defendants.
No. 731, Docket 74-2166.
United States Court of Appeals, Second Circuit.
Argued March 3, 1975.Decided April 11, 1975.

Louis Noah Forman, New York City (Joseph Neiman, Newington, Conn., of counsel), for plaintiff-appellant.
Jeffrey S. Blum, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Michael L. Paup and Jeffrey S. Blum, Tax Div., Dept. of Justice, Washington, D. C., on the brief, peter C. Dorsey, U. S. Atty. for the District of Connecticut, and Henry S. Cohn, Asst. U. S. Atty., of counsel), for defendant and third-party plaintiff-appellee.
Before FRIENDLY and FEINBERG, Circuit Judges, and BARTELS, District Judge.*
PER CURIAM:


1
Howard M. Werner appeals from a judgment of the District Court for the District of Connecticut holding him responsible as a person in ultimate control of the corporation under 26 U.S.C. Sec. 6672 for taxes withheld from the wages of employees of Hugo's Continental Restaurant, Inc. for the third and fourth quarters in 1967.  We affirm on the basis of the opinion below, reported at 374 F. Supp. 558 (D.Conn., 1974), and upon the additional authority of Adams v. United States, 504 F.2d 73 (7th Cir., 1974); Mueller v. Nixon, 470 F.2d 1348 (6th Cir., 1972), cert. denied, 412 U.S. 949, 93 S. Ct. 3011, 37 L. Ed. 2d 1001 (1973); Pacific National Insurance Co. v. United States, 422 F.2d 26 (9th Cir.), cert. denied, 398 U.S. 937, 90 S. Ct. 1838, 26 L. Ed. 2d 269 (1970).



*
 Of the Eastern District of New York, sitting by designation